Title: To Thomas Jefferson from John Walker, 13 June 1780
From: Walker, John
To: Jefferson, Thomas



Dear Sir
Philada. June 13th. 1780

I hoped before I had been here so long, to have had the pleasure of a few lines from you, if it was merely to inform us of your health and that of your Family, in which you know we are so deeply interested.
My Family is perfectly recovered from the small-pox, which to them was so favorable that they never lay’d by for it. Mrs. Walker had only two pustules and Milly one for each of the united States. We are comfortably enough lodged and but for the exorbitant expences of the place, might do well enough. As there is no provision made by our State for furnishing us with the needful and the Continental Treasury is empty, our situation is disagreeable. I found one Man (Levi Hollingsworth) who agreed to advance me 10,000 dollars for which sum I have taken the Liberty of drawing on our Treasury and hope my Bill will be honored; otherwise judge what will be our situation. We wish our State would fall on some expedient to furnish such Supplys as may be inte[nd]ed for us, as we find it extremely difficult to get Cash here.
General Gates was this day appointed to take command in the Southern department. The further arrangements &c. for that Quarter are yet unfinished for want of the necessary information, having as yet received no Accounts of our Misfortune there, but by way of New York. Is not this astonishing when Chas. Town is said to have surrendered on the 12th Ult?
The inclosed paper will inform you of the Enemy’s late incursions in New Jersey, which is the only news here. This and the neighboring States are making the most vigorous exertions to oppose their operations. Pensylvania is about to fill up their Continental Line by subscription and I believe they will effect it, so great and laudable is their Zeal. The very Ladi[e]s contributing large sums on the inclosed plan, drawn up by the Minister of France’s Secretary.
Virginia’s conduct in rejecting the scheme of March the 18th Appears to give as great uneasiness here, as the Loss of Chas. Town. I believe it is prety generally approved in the Eastern states and already adopted by most of them. My Family desires to be affectionately remembered to Mrs. Jefferson and Miss Patsey And I am My dear Sir Your affectionate Friend & humble Servt.,

Jn. Walker

 